Case: 17-12186    Date Filed: 12/13/2017   Page: 1 of 2


                                                              [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 17-12186
                              Non-Argument Calendar
                            ________________________

                        D.C. Docket No. 1:16-cr-20867-JAL-1



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

versus

MARTIN HILLERIO-MIRANDA,
a.k.a. Martin Hillera,

                                                   Defendant - Appellant.

                            ________________________

                     Appeals from the United States District Court
                         for the Southern District of Florida
                            ________________________

                                 (December 13, 2017)

Before WILLIAM PRYOR, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:

         Martin Hillerio-Miranda pled guilty to one count of unlawful entry into the

United States after having been previously removed in violation of 8 U.S.C.
                Case: 17-12186   Date Filed: 12/13/2017   Page: 2 of 2


§ 1326(a) and (b)(1). The district court sentenced Mr. Hillerio-Miranda to 18

months’ imprisonment—the lowest possible sentence in the advisory Sentencing

Guidelines      range—and    a   supervised    release    term   of      three   years.

Mr. Hillerio-Miranda argues on appeal that his custodial sentence is substantively

unreasonable.

      Mr. Hillerio-Miranda did not move to expedite his appeal, and Bureau of

Prisons records show that he was released from prison on November 3, 2017.

Because Mr. Hillerio-Miranda only contests his custodial sentence, we conclude

that his appeal is moot because we cannot grant any effective relief. See United

States v. Farmer, 923 F.2d 1557, 1568 (11th Cir. 1991).

      APPEAL DISMISSED AS MOOT.




                                         2